364 So.2d 99 (1978)
Muhammed SIDDEEQ, Petitioner,
v.
TALLAHASSEE MEMORIAL HOSPITAL, Respondent.
Bennie Mae Bradham, Petitioner,
v.
TALLAHASSEE MEMORIAL HOSPITAL, Respondent.
Nos. JJ-83, LL-218.
District Court of Appeal of Florida, First District.
November 15, 1978.
*100 Steven Seliger and Joyce Davis, Tallahasee, for petitioners.
John D. Buchanan, Jr. and James R. English of Henry, Buchanan, Mick & English, Tallahassee, for respondent.
ERVIN, Judge.
Petitioners contend that respondent Tallahassee Memorial Hospital is an "agency" within the meaning of Section 120.52(1)(c), Florida Statutes (1977), and erroneously denied their request for a Section 120.57 hearing to determine whether they had a right to uncompensated services of the hospital. We disagree and affirm.
The municipal hospital board of Tallahassee Memorial Hospital was created by special act of the legislature in Chapter 65-2299, Laws of Florida (1965). As part of the municipality, and because no general or special law mandates otherwise, the Board is not an "agency" within the meaning of Section 120.52(1)(c). Compare Amerson v. Jacksonville Electric Authority, 362 So.2d 433 (Fla. 1st DCA 1978), where we recently held the Jacksonville Electric Authority, a municipally-owned corporation, was not an "agency" subject to the Administrative Procedures Act.
AFFIRMED.
SMITH, Acting C.J., and MITCHELL, HENRY CLAY, Jr., Associate Judge, concur.